Citation Nr: 1037712	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-11 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon
 
 
THE ISSUES
 
1.  Entitlement to service connection for a bilateral hearing 
loss.
 
2.  Entitlement to service connection for tinnitus.
 
3.  Entitlement to service connection for a gastrointestinal 
disorder.
 
4.  What evaluation is warranted for posttraumatic stress 
disorder from August 26, 2003, to November 30, 2005?
 
5.  What evaluation is warranted for posttraumatic stress 
disorder from December 1, 2005?
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United 
States
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and former spouse
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1971 to April 1972.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from December 2003 and January 2009 rating decisions of 
the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the December 2003 rating decision, the 
RO denied entitlement to service connection for a bilateral 
hearing loss, tinnitus, and a gastrointestinal disorder.  In the 
January 2009 rating decision, the RO granted entitlement to 
service connection for posttraumatic stress disorder and assigned 
a 50 percent evaluation, effective August 26, 2003. 
 
The issue of entitlement to service connection for alcohol 
abuse, secondary to posttraumatic stress disorder, has 
been raised by the record, see February 2010 hearing 
transcript on page 48, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over this issue, and it 
is referred to the AOJ for appropriate action.  
 
The question what evaluation is warranted for posttraumatic 
stress disorder from December 1, 2005 is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
 
FINDINGS OF FACT
 
1.  The preponderance of the evidence is against a finding that a 
bilateral hearing loss is attributable to service, and a 
compensably disabling sensorineural hearing loss was not 
demonstrated within one year of the Veteran's discharge from 
active duty
 
2.  The preponderance of the evidence is against a finding that 
tinnitus is attributable to service.
 
3.  The preponderance of the evidence is against a finding that a 
gastrointestinal disorder is attributable to service.
 
4.  Between August 26, 2003, and November 30, 2005, posttraumatic 
stress disorder was not manifested by occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.
 
 
CONCLUSIONS OF LAW
 
1.  A bilateral hearing loss disability was not incurred in or 
aggravated by service, and a sensorineural hearing loss may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).
 
2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.
 
3.  A gastrointestinal disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.
 
4.  The criteria for an initial evaluation in excess of 
50 percent for posttraumatic stress disorder from August 26, 
2003, to November 30, 2005, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2009).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 As to the claims involving entitlement to service connection, VA 
notified the Veteran in correspondence dated in September 2003 of 
the information and evidence needed to substantiate and complete 
a claim of entitlement to service connection, to include notice 
of what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned; however, as the Board is denying the claims for service 
connection, any questions as to the appropriate disability rating 
or effective date to be assigned are moot.
 
As to the claim for entitlement to an initial evaluation in 
excess of 50 percent for posttraumatic stress disorder, because 
service connection for posttraumatic stress disorder was granted, 
and an initial rating and effective date have been assigned, the 
notice requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
 
VA has fulfilled its duty to assist the claimant, including 
obtaining VA medical records and providing the Veteran with 
examinations for all claims of entitlement to service connection, 
and for the claim for an initial evaluation in excess of 
50 percent for posttraumatic stress disorder prior to December 1, 
2005.  VA also obtained private medical records identified by the 
Veteran.  
 
The Veteran was provided with a hearing before the Board in 
February 2010.  A transcript of that hearing has been associated 
with the claims file.  At the hearing, the undersigned explained 
the importance of submitting evidence showing a continuity of 
symptomatology following discharge from service with respect to 
the gastrointestinal complaints.  See Transcript on pages 26-27.  
The undersigned also told the Veteran that the best evidence with 
respect to his claims would be medical evidence showing that 
there is a relationship between his active duty service and any 
current hearing loss, tinnitus, and stomach problems.  Id. at 
page 58.
 
During the hearing, the undersigned agreed to leave the claims 
file open for 60 days following the hearing to allow the Veteran 
to either submit relevant private medical records or submit VA 
Form 21-4142, Authorization and Consent to Release Information to 
VA, so that VA could obtain records should the Veteran identify 
any outstanding and relevant records.  In April 2010, the Veteran 
requested an additional 30 days to submit relevant information.  
In May 2010, he submitted two VA Forms 21-4142, Authorization and 
Consent to Release Information, to VA.  In one, he indicated that 
Dr. RS had given him medication for a stomach condition in 
approximately 1979/1980.  In another, he indicated that the 
National Personnel Records Center for civilian personnel records 
would have annual hearing and health physicals from 1992 to 1996.  
The Board finds that the claims for service connection for 
hearing loss, tinnitus, and a gastrointestinal disorder need not 
be remanded to obtain these records for the reasons explained 
below.

The Board observes that Dr. RS is a chiropractor.  Oregon law 
provides the following regarding chiropractic treatment:

(2) "Chiropractic" is defined as:  (a) That 
system of adjusting with the hands the 
articulations of the bony framework of the human 
body, and the employment and practice of 
physiotherapy, electrotherapy, hydrotherapy and 
minor surgery.   
(b) The chiropractic diagnosis, treatment and 
prevention of body dysfunction; correction, 
maintenance of the structural and functional 
integrity of the neuro-musculoskeletal system 
and the effects thereof or interferences 
therewith by the utilization of all recognized 
and accepted chiropractic diagnostic procedures 
and the employment of all rational therapeutic 
measures as taught in approved chiropractic 
colleges.

Oregon Revised Statutes, Chapter 684.010 (2009).

Thus, the Board finds that Dr. RS, as a chiropractor, would not 
be competent or licensed to give the Veteran medication or treat 
him for gastrointestinal symptoms.  Additionally, at the February 
2010 hearing, the Veteran was specifically asked whether any 
medical professional had attributed his gastrointestinal symptoms 
to service.  His answer was essentially no.  See Transcript on 
pages 29-30.  Thus, records dating from seven years postservice 
would not assist the Veteran in establishing a nexus to service, 
which is the issue before the Board.  Stated differently, whether 
the Veteran has a current disability is not at issue.

As to the possibility that these records would show evidence of a 
continuity of symptomatology following service discharge, the 
Board notes that the symptoms the Veteran demonstrated in service 
did not involve the gastrointestinal system, which will be 
discussed in more detail below.  Thus, the Board finds that these 
records would not assist the Veteran in establishing evidence of 
a continuity of symptomatology since the service treatment 
records do not show evidence of gastrointestinal symptoms in 
service involving the gastrointestinal system.

As to the Veteran providing permission to obtain the annual 
hearing and health physicals from 1992 to 1996, the Board finds 
that a remand to obtain these records is also not warranted.  The 
issue before the Board is not whether the Veteran has current 
diagnoses of hearing loss and/or tinnitus, but rather whether 
such disabilities are attributable to service.  These records 
would be from a period 20 years after the Veteran's service 
discharge and cannot provide evidence of a continuity of 
symptomatology following service discharge.  Additionally, at the 
hearing, the undersigned asked the Veteran whether a professional 
had ever told him that either his hearing loss and/or tinnitus 
was related to his military service.  The Veteran stated the 
professionals "never said one way or another."  See id. at page 
10.  Thus, even if these records were obtained, they would not 
establish a nexus to service, which is the issue before the 
Board.  Again, the issue is not whether the Veteran currently has 
hearing loss and tinnitus.  Thus, the Board finds that an attempt 
to obtain these records is not needed.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  
 
II.  Analysis-Service Connection
 
The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions, the medical records, and 
the testimony provided at the February 2010 hearing.  Although 
the Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic 
disabilities, such as a sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009). 
 
At the February 2010 Board hearing, the Veteran testified he had 
exposure to loud noise in service.  He stated he drove the big 
trucks in Vietnam on a daily basis without using hearing 
protection,  The Veteran stated he did not notice any hearing 
problems prior to entering service or during basic training.  He 
reported that he noticed his hearing loss more after he came home 
from Vietnam and attended community college.  He described it 
being difficult to hear.  The Veteran was unable to state when he 
first was told he had hearing loss, although he stated it was 
possible it was in the early 1990s.  The Veteran's ex-wife 
testified that when she met the appellant in 1978, she noticed 
that he had difficulty hearing.  She also stated that the Veteran 
complained constantly about ringing in his ears.  The Veteran 
could not remember whether he noticed ringing in his ears while 
in service.  
 
As to any stomach disorder, the Veteran stated he first started 
having problems with his stomach during basic training.  He 
stated he was taken to the hospital because he could not stop 
vomiting.  The Veteran stated this happened regularly and that he 
learned to not eat certain foods that would bring on the nausea 
and vomiting.  When asked when he was first treated after service 
for stomach complaints, the Veteran described going to an alcohol 
treatment program in the 1980s.  He added that he had stomach 
complaints beginning in service and continuing over the years.  
 
After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
entitlement to service connection for bilateral hearing loss, to 
include a sensorineural hearing loss, tinnitus, and a 
gastrointestinal disorder.  The reasons follow.  The Board will 
address each issue separately.
 


Bilateral hearing loss 
 
The service treatment records show that at entrance, the 
Veteran's hearing was normal.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).  At separation, his hearing was 15/15 in whispered 
voice, bilaterally, which is also normal.  The Board concedes 
that the Veteran was exposed to loud noises while serving in 
Vietnam.  However, the first complaint by the Veteran of hearing 
loss following service discharge was in his August 2003 
application for compensation benefits, which is more than 30 
years after service discharge.  There are multiple VA treatment 
records from 1999 to 2003, and even private medical records from 
the 1980s to early 1990s, and nowhere in these records did the 
Veteran report a hearing loss, much less hearing loss since 
service discharge.  Rather, the record is silent.  Silence is 
evidence against the claim.  See Maxson v. West, 12 Vet. App. 453 
(1999) (service incurrence may be rebutted by the absence of 
medical treatment of the claimed condition for many years after 
service).  

The Board finds that there is a difference between there being no 
records whatsoever for 30 years versus records from that period 
that show no complaints of hearing loss.  In this case, there are 
records from as early as the 1980s which do not disclose 
complaints of hearing loss.  Further, there is no competent 
evidence of a compensably disabling sensorineural hearing loss 
within one year following discharge from active duty.

Again, the Board is aware that the Veteran implied that 
postservice records from 1992 to 1996 may show hearing loss.  
However, even accepting that such records would show a hearing 
loss at that time, there is a period of 20 years following 
service discharge showing no hearing loss, particularly the 
records from the 1980s.  This does not change the conclusion made 
above regarding the 30-year period of no evidence of hearing 
loss.  That is, a 20-year period is still significantly remote 
enough to refute evidence of a continuity of symptomatology since 
service discharge in April 1972.
 
In a November 2003 VA examination report, the examiner noted that 
the Veteran had worked for saw mills, had driven dump trucks, and 
worked for the corps of engineers after service and used ear 
protection.  The examiner gave the Veteran an audiological 
evaluation and diagnosed sensorineural hearing loss  
Significantly, the examiner determined that the hearing loss was 
less likely related to the Veteran's military service and more 
likely related to his extensive civilian occupational noise 
exposure.  There is no competent evidence to refute this medical 
opinion.
 
At the February 2010 Board hearing, the Veteran was unable to 
state when his hearing loss began but stated he noticed some 
hearing loss while taking classes at community college after 
service discharge.  The Veteran's ex-wife stated that when she 
met the appellant in 1978, he was already reporting hearing 
loss.  The Board assigns these statements little probative 
value.  In this regard, there are multiple private medical 
records from 1988 to 1993 which show that the appellant reported 
a past medical history of rheumatic fever, but nothing pertaining 
to hearing loss.  In June 2003, when reporting chronic illnesses, 
the Veteran reported an injury to the right shoulder.  Again, 
there was no mention of hearing loss.  His silence, when 
otherwise providing information having the purpose of advancing a 
claim, constitutes negative evidence, which weighs against a 
finding that the bilateral hearing loss is related to service.
 
Additionally, there are reasons to question the Veteran's 
credibility.  For example, in an April 1988 "Patient 
Questionnaire History and Physical Examination," the Veteran 
indicated he had finished high school and taken one and one-half 
years of college.  At the February 2010 Board hearing, the 
Veteran mentioned having taken classes at the community college.  
See Transcript on page 6.  Thus, the Veteran clearly took college 
courses.  Significantly, however, when the Veteran submitted his 
claim for VA pension benefits in September 2005, he denied ever 
taking any college courses.  See VA Form 21-527, Income - Net 
Worth and Employment Statement at Item # 16.  This shows a 
history of inconsistent statements provided to VA by the Veteran, 
which has caused the Board to question his credibility, 
particularly with statements he makes that are in connection with 
a claim for monetary benefits.  He also indicated on the VA Form 
21-527 that he did not complete high school (he circled "10" as 
being his last grade).  Id.  However, he informed a VA employee 
that he had finished eleventh grade, see June 2003 VA treatment 
record, and passed a general educational development examination, 
see December 2003 VA treatment record.  Passing a general 
educational development examination is the equivalent of securing 
a high school diploma, and the Veteran should have revealed that 
fact in September 2005 in the block specifically provided for any 
"other training and education."  Perhaps the Veteran was 
attempting to show that he was less skilled so that VA would find 
him unemployable.  In any event, in light of the inconsistency 
the Board questions the Veteran's current statements in 
connection with a claim for VA monetary benefits.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (a personal interest may 
affect the credibility of the evidence). I
 
As a result of his inconsistent statements, and in light of the 
totality of the record, the Board assigns the Veteran's 
statements and testimony regarding the onset of his hearing loss 
little probative value.  At the November 2003 VA examination, the 
Veteran reported a hearing loss during service, yet before the 
undersigned he was unable to state when he first noticed a 
hearing loss.  Thus, to the extent that the Veteran alleges 
hearing loss during service, the Board rejects his allegation.  
This is supported by the separation examination finding of 15/15 
in whispered voice, bilaterally.  
 
To the extent that the Veteran is competent to report hearing 
loss from soon after service discharge to the present time, the 
Board rejects his self reported continuity of symptomatology as 
not credible for the reasons discussed above.  The Veteran's ex-
wife met him approximately six years after service.  She claimed 
he had hearing loss at that time.  Even accepting that statement 
as true, it does not establish competent medical evidence of a 
nexus to service.
 
The Veteran has a current bilateral hearing loss disability and 
had noise exposure in-service.  There is, however, no competent 
and credible evidence of an in-service hearing loss, and no 
competent and credible evidence of a nexus between any current 
hearing loss and any in-service noise exposure.  Therefore, the 
claim is denied.
 


Tinnitus
 
The evidence shows that the Veteran has a current diagnosis of 
tinnitus.  The Veteran's claim, however, includes no competent 
evidence linking tinnitus to service, and there is no competent 
evidence of a continuity of symptomatology since discharge from 
active duty.  Interestingly, in a December 2000 form entitled, 
Auto/Work Related Accident, the Veteran indicated he had been in 
an auto-related accident, where he slid off the road.  When asked 
to indicate the symptoms that were a result of this accident, the 
Veteran checked, "Buzzing in ear" and "Ears ringing."  This 
statement strongly suggests that the Veteran in 2000 believed 
that tinnitus had its onset following this accident in 2000, 
which is evidence against the Veteran's claim that tinnitus is 
related to service.  The Board has no reason to question the 
December 2000 statement by the Veteran since it was made prior to 
his claim of entitlement to service connection for tinnitus.  The 
fact that the Veteran now reports tinnitus since service is 
inconsistent with his December 2000 statement. 
 
In the November 2003 audiological evaluation, the examiner stated 
that it was less likely that the Veteran's tinnitus was related 
to his military service and more likely related to his extensive 
civilian occupational noise exposure.  There is no competent 
evidence to refute this medical opinion.  
 
The Veteran's ex-wife has stated that the appellant complained of 
constant tinnitus as early as 1978.  Even accepting that 
statement as true, it does not provide a nexus to service, since 
1978 is approximately six years following service discharge.  
 
The Veteran has a current diagnosis of tinnitus and had noise 
exposure in service; however, there is no competent evidence of 
in-service tinnitus or competent and credible evidence of a nexus 
between tinnitus and service, to include credible continuity of 
symptomatology following service discharge.  Thus, the claim is 
denied.
 


Gastrointestinal disorder 
 
At service entrance the Veteran reported a history of indigestion 
and stomach trouble.  The examiner noted the Veteran had 
occasional gastritis.  The Veteran was seen in service for 
vomiting.  In July 1971, the examiner found that the appellant 
either had a drug reaction or an early viral syndrome.  A 
notation the next day shows "admit gastroenteritis."  In 
December 1971, nausea and vomiting were reported in connection 
with a headache-not indigestion or stomach complaints.  The 
Veteran was diagnosed with tension headaches when seen by 
neurology.  There were no gastrointestinal complaints reported in 
that treatment record.  The separation examination shows that a 
clinical evaluation of the abdomen revealed normal findings. 
 
The first showing of any gastrointestinal complaints following 
service discharge was in the late 1990s.  For example, when the 
Veteran was seen by VA in December 1998, he reported having 
severe acid reflux for at least four years.  See December 1998 VA 
treatment record.  In a separate December 1998 VA treatment 
record, the examiner wrote gastroesophageal reflux disease 
"times ten years."  Neither date would establish the onset as 
being during service.  Such finding is consistent with the 
private medical records.  

An April 1988 private medical record fails to show that the 
Veteran reported a past medical history of chronic gastritis.  
Rather, the Veteran reported rheumatic fever as a child but no 
"other abnormalities."  Further, when reporting "chronic 
illnesses" in June 2003, the Veteran reported only a right 
shoulder injury.  There was no mention of chronic 
gastrointestinal symptoms since active duty service.  See June 
2003 VA treatment record.  In fact, when asked about 
gastrointestinal problems, "no" was checked.  Id.  
 
This is clear evidence against the Veteran's allegation of having 
chronic gastrointestinal symptoms since service.   In fact, the 
Board rejects the Veteran's allegations of continuity of 
symptomatology from service until now because of the inconsistent 
statements he has made throughout the record in connection with 
all of his claims for VA monetary benefits, as described above.  
 
The Veteran reported occasional gastritis when he entered 
service.  There is one notation of gastroenteritis in the service 
treatment records.  However, when the Veteran was seen for 
vomiting in December 1971, it was not associated with 
gastrointestinal symptoms or a gastrointestinal disorder but 
rather it was linked with a headache complaints.  Further, there 
is a lack of credible evidence showing a continuity of 
symptomatology following service discharge.  The fact that the 
Veteran reported rheumatic fever as a child in April 1988, and 
reported having undergone right and left hernia operations in 
1976, indicates to the Board that if the Veteran had an ongoing 
gastrointestinal disability, he would have reported that medical 
history.  Instead, he did not report any chronic gastrointestinal 
disability.  The fact that in the late 1990s the Veteran reported 
only a four year history of gastrointestinal symptoms  is 
evidence against continuity of symptomatology following service 
discharge, as such statement implies that the gastrointestinal 
symptoms had been occurring since the 1990s-approximately 20 
years after service discharge.
 
Finally, in an October 2003 VA examination report, the examiner 
found that the Veteran had chronic gastroesophageal reflux and a 
history of intermittent gastritis.  These were found to likely be 
related to alcohol use, ongoing tobacco use, and excessive 
aspirin use.  The examiner added that she could find no 
indication of stomach problems in the Veteran's service treatment 
records.  There is no competent evidence to refute this medical 
opinion.  
 
The Veteran has a current diagnosis of gastroesophageal reflux 
disease; however, there is no competent evidence of chronic 
gastrointestinal symptoms in service and no credible evidence of 
continuity of symptomatology from service discharge. The 
preponderance of the evidence shows that any current 
gastrointestinal disability is not related to service.  Thus, the 
claim is denied.
 
Conclusion
 
In light of the evidence preponderating against the claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and gastrointestinal disorder, the benefit of the doubt 
doctrine is not applicable, and service connection cannot be 
granted. 38 U.S.C.A. § 5107(b).  
 
III.  Analysis-Increased Rating
 
The Veteran asserts that symptoms from posttraumatic stress 
disorder warrant a higher evaluation than 50 percent.  At the 
February 2010 hearing, the Veteran stated he was currently 
employed.  He stated he had always had jobs that did not expose 
him to working with people because he needed to work where he was 
primarily left to himself.  The Veteran noted he had had 
instances of bumping heads with co-workers.  Socially, the 
Veteran stated he went to bars a lot.  He described his sleep as 
better now, but noted having anxiety and depression while in 
Vietnam.  The Veteran admitted he had been approached about 
having sleep apnea.  

He stated that his relationship with his family and his second 
wife began to degrade beginning in 2005.  He stated he had 
nightmares about Vietnam, although he was unable to describe 
their frequency.  The Veteran admitted to having intrusive 
recollections on a daily basis.  He reported receiving treatment 
for posttraumatic stress disorder, but denied receiving treatment 
over the prior four to five years.  The Veteran admitted he was 
no longer taking medication for posttraumatic stress disorder.  
 
Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4 (2009).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that the Francisco rule does not apply where the appellant 
has expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.  The analysis in this decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.
 
Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as a marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
Under the rating criteria for posttraumatic stress disorder, a 50 
percent rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.
 
A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and maintain 
effective relationships.  Id.
 
Global Assessment of Functioning scores are a scale reflecting 
the "psychological, social and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard 
v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders, Fourth Edition (DSM IV), page 32).  A global 
assessment of functioning score of between 41 and 50 is defined 
as "Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Id.  A global assessment of 
functioning score of between 51 and 60 is defined as "Moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers)."  
 
While the Rating Schedule does indicate that the rating agency 
must be familiar with the Diagnostic and Statistical Manual of 
Mental Disorders, it does not assign disability percentages based 
solely on global assessment of functioning scores.  See 38 C.F.R. 
§ 4.130.  Rather, global assessment of functioning scores are but 
one factor to be considered in conjunction with all the other 
evidence of record. 
 
The Board has reviewed the evidence of record and finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 50 percent between August 26, 2003, to November 30, 
2005.  Specifically, the Veteran's symptoms due to posttraumatic 
stress disorder did not rise to the severity of what the 
70 percent criteria contemplate.  In this regard, the Veteran has 
consistently denied suicidal ideation.  A June 2003 VA treatment 
record shows the Veteran denied suicidal and homicidal ideation 
in the past and currently.  He continued to deny both ideations 
in August 2003 and in November 2005.  The Veteran's behavior is 
normal in that there is no evidence of any obsessional rituals 
which interfere with routine activities.  The Veteran was 
specifically asked about rituals in October 2003, which he 
denied.  
 
The Veteran's speech has consistently been reported as goal 
oriented, logical, and coherent.  See June,  July and August 2003 
VA treatment records as well as October 2003 and November 2005 VA 
examination reports.  Thus, this Veteran's speech is not 
intermittently illogical, obscure, or irrelevant.  The records 
were silent for any report by the Veteran of having near 
continuous panic attacks.  The Veteran was described as anxious, 
but he was able to function appropriately.  For example, he 
underwent inpatient treatment for alcohol abuse from June to 
August 2003.  He was regularly described as cooperative and to 
have intact judgment.  His mood was described as stable.  As to 
impulse control, the Veteran reported he used to get into 
physical altercations with people, but in June 2003, he stated he 
had not had any physical altercations for 20 years.  There was no 
evidence between 2003 and 2005 that he was involved in any 
physical altercations.
 
There is evidence against finding that the appellant suffered 
from spatial disorientation, as he was consistently reported as 
being alert and oriented.  See June, July and August 2003 VA 
treatment records as well as October 2003 and November 2005 VA 
examination reports.  The Veteran was able to describe his 
feelings and the in-service incident that contributed to his 
posttraumatic stress disorder.  There is evidence against a 
finding that the Veteran neglects his personal appearance.  In 
June 2003, he was described as being appropriately neat and 
clean.  In October 2003, the VA examiner stated the Veteran was 
neatly dressed.  In November 2005, the examiner stated the 
Veteran was adequately groomed.  No professional who has examined 
the Veteran has described him as neglecting his appearance.  At 
the time of the hearing before the undersigned the appellant was 
appropriately and adequately groomed.
 
From 2003 to 2005, the evidence showed that the Veteran was able 
to establish and maintain effective relationships.  In June 2003, 
the Veteran stated he had been in a relationship for 25 years 
(married for 10 years) and had a "loving family."  In July 
2003, the Veteran described having a close relationship to his 
son.  This is evidence against a finding that the Veteran is 
unable to establish and maintain effective relationships.   
 
Between 2003 and November 2005 the Veteran's global assessment of 
functioning scores ranged from 45 to 55.  As set forth above, the 
global assessment of functioning scores between 41 and 50 
indicate very serious symptoms, which symptoms are listed under 
the 70 percent evaluation.  In this case  the Veteran does not 
exhibit those symptoms when the clinical findings are reported.  
In light of the totality of the evidence, to include what the 
evidence does not show, the Board assigns more probative value to 
the specific clinical findings reported by mental health 
professionals than global assessment of functioning score 
assigned.
 
In November 2005, the Veteran reported intrusive recollections, 
hypervigilance, an exaggerated startle response, a chronic sleep 
disorder, anger control issues, a rocky relationship with his 
wife (they were still married at that time), and a distant 
relationship with his son.  While these arguably show increased 
symptoms, they do not meet the severity of symptoms contemplated 
by the 70 percent evaluation.  The Veteran was able to articulate 
his psychiatric symptoms.  He was cooperative, adequately 
groomed, and he used good eye contact.  He used clear, coherent, 
and goal directed speech; he did not report having 
hallucinations, delusions or cognitive impairment; and he was 
oriented to person, place, time, and purpose of the evaluation.  
The Veteran had no difficulty with suicidal thoughts, but he did 
report episodic homicidal ideation without a specific plan.  The 
examiner diagnosed moderate posttraumatic stress disorder, a 
dysthymic disorder secondary to posttraumatic stress disorder, 
and an adjustment disorder secondary to a hiatal hernia and a job 
loss.  A global assessment of functioning score of 54 was 
assigned for the impact of the appellant's posttraumatic stress 
disorder and dysthymic disorder.  The examiner in November 2005, 
opined that the appellant had moderate symptoms.  

On balance, these objective clinical findings preponderate 
against finding entitlement to a 70 percent evaluation for 
posttraumatic stress disorder prior to November 30, 2005.  As 
discussed above, the Veteran has made inconsistent statements in 
connection with his claims for service connection.  Because of 
concerns with the appellant's over all credibility, the Board 
finds it more appropriate to rely on objective findings provided 
by medical professionals than the Veteran's own descriptions in 
addressing his claim for an increased rating for posttraumatic 
stress disorder.
 
Indeed, the undersigned notes that during the October 2003 VA 
compensation examination, the Veteran reported having engaged in 
combat with the enemy, and having sustained a shrapnel wound to 
the leg while driving a truck.  He asserted that he had the 
shrapnel removed from his leg.  The claim for service connection 
for posttraumatic stress disorder was, however, not granted on 
corroborated evidence that the appellant served in combat.  
Rather, it was granted based on the fact that the appellant was 
involved in a truck accident which accidentally caused the death 
of a Vietnamese civilian.  

The RO did not award entitlement to service connection for 
posttraumatic stress disorder based upon a combat related 
stressor, and the Board finds that any such claimed stressor is 
not credible.  The appellant holds no award or decoration, to 
include the Purple Heart, signifying his personal participation 
in combat.  The service treatment records are silent for any 
lower extremity shrapnel wound residuals.  The Board finds it 
difficult to believe that a combat-incurred shrapnel wound would 
not have been documented at separation examination or at least 
somewhere in the service treatment records.  All of these factors 
lead the Board to question his credibility when considering his 
reported symptoms.
 
The symptoms presented by the Veteran's posttraumatic stress 
disorder that are credible are fully contemplated by the rating 
schedule.  There is no evidence his disability picture is 
exceptional when compared to other veterans with the same or 
similar disability.  There is evidence throughout the appeal that 
the Veteran's posttraumatic stress disorder did not necessitate 
any hospitalization and it has not caused a marked interference 
with employment.  The Veteran lost his job in 2003 as a result of 
driving under the influence, not due to posttraumatic stress 
disorder  There is also evidence that the Veteran was having 
difficulty working because of his physical disabilities.  See 
November 2005 VA treatment record ("He states he is not able to 
w[o]rk doing his manual work."); November 2005 VA examination 
report ("He has been unemployed since April 2005 as a result of 
a hiatal hernia.").  Thus, there is a lack of evidence that 
posttraumatic stress disorder caused a marked interference with 
employment from 2003 to 2005.  Thus, the Board finds no evidence 
warranting a referral of this claim for extraschedular 
consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
As such, entitlement to an initial evaluation in excess of 
50 percent for posttraumatic stress disorder from August 26, 
2003, to November 30, 2005, is denied.  The Board finds no basis 
upon which to predicate assignment of "staged" ratings pursuant 
to Fenderson during this period.  
 
In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, the preponderance of the evidence is 
against the appellant's claim, and the doctrine is not otherwise 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 
ORDER
 
Entitlement to service connection for bilateral hearing loss is 
denied.
 
Entitlement to service connection for tinnitus is denied.
 
Entitlement to service connection for a gastrointestinal disorder 
is denied.
 
Entitlement to an increased evaluation in excess of 50 percent 
for posttraumatic stress disorder from August 26, 2003, to 
November 30, 2005, is denied.
 
 
REMAND
 
At the February 2010 Board hearing, the Veteran testified that 
his posttraumatic stress disorder likely had worsened since the 
November 30, 2005 VA examination.  Thus, the Board is remanding 
the claim of entitlement to an increase since December 1, 2005, 
in order to secure more recent examination data.
 
The Veteran admitted he was no longer receiving treatment for 
posttraumatic stress disorder and that he had stopped treatment 
in the last several years.  Still, since the last treatment 
record dates from February 2006, the Board will request that an 
attempt be made to obtain any relevant VA records dated since 
that date should any records exist.
 
Accordingly, the case is REMANDED for the following action:
 
1. The RO/AMC should obtain any VA treatment 
records from the Portland, Oregon VA Medical 
Center, and the Salem, Oregon VA Outpatient Clinic 
from February 2006 to the present which pertain to 
care for posttraumatic stress disorder. 
 
2.  Thereafter, the Veteran must be afforded a VA 
psychiatric examination to determine the current 
nature and extent of his posttraumatic stress 
disorder.  The claims folder is to be made 
available to the examiner to review.  In 
accordance with the latest AMIE worksheets for 
rating mental disorders, the examiner is to 
provide a detailed review of the Veteran's current 
complaints and the nature of any disability due to 
posttraumatic stress disorder.  Detailed clinical 
findings should be reported in connection with the 
evaluation.  The psychiatrist should report a full 
multiaxial diagnosis, and assign a global 
assessment of functioning score consistent with 
the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth 
Edition, and an explanation as to what the 
assigned score represents.  In addition, the 
examiner must address the degree of occupational 
and social impairment caused by the Veteran's 
service-connected posttraumatic stress disorder 
and any related pathology alone.  A complete 
rationale for any opinion offered must be 
provided.  The psychiatrist's curriculum vitae 
must be attached to the examination report. 
 
3.  The Veteran is to be notified that it is his 
responsibility to report for the examination and 
to cooperate in the development of the claim.  The 
consequences for failure to report for a VA 
examination without good cause may include denial 
of the claims.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not report for 
the aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the last 
known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.
 
4.  After the development requested is completed, 
the RO/AMC should review the examination report to 
ensure that it is in complete compliance with the 
directives of this REMAND.  If the report is 
deficient in any manner, the RO/AMC must implement 
corrective procedures at once.
 
5.  Thereafter, the RO/AMC should readjudicate the 
claim of entitlement to an initial evaluation in 
excess of 50 percent as of December 1, 2005 for 
posttraumatic stress disorder.  If the benefit 
sought is not granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and afforded an 
opportunity to respond before the file is returned 
to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


